Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 1 of 68

AQ 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

Scott Blair
Vv. ) Case No.: 1:16-cv-03391-PAE-JLC
Alstom Transportation, inc. and Kawasaki Rail )
Car, Inc. )
BILL OF COSTS
Judgment having been entered in the above entitled action on 08/06/2020  ~—s against — Scott Blair ,
the Clerk is requested to tax the following as costs: ve
Fees of the Clerk... 0c. c cece tee ee ne bene Eee ened ee nee ene $ _
ges for, service of summons ands spon De
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case. ..... M6 ¥O 2 ATT25
Fees and disbursements for printing ©2200... 0. cece eter eee eee beet enna
Fees for witnesses (itemize on page WO) ec ete te een en Eset 0.00
Fees for exemplification and the costs of making copies of any materials where the copies are “
necessarily obtained for use in the case. 2... ce entree te tee eens 13,1 55.31 |
Docket fees under 28 U.S.C. 1923 0... cer ee ete eee nee ene a
Costs as shown on Mandate of Court of Appeals... 60... ee teen nen eens —
Compensation of court-appointed experts .. 0... c ere eee eee nee eee tee
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 .....
ther costs (please itentize) 6 ete eens deen erate eee eee nese ene _

Se US eth SuBmyise fore OB Teeyy exe! re ao TOTAL $ 16,625.56

SPECIAL NOTE; Attach to your bill an itemization and documentation for requested costs in all categories.

1B 2M
Declaration ie So

I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:

Electronic service [ First class mail, postage prepaid

[7] Other:

sf Attorney: sf Armin Ghiam

 

Name of Attorney: Armin Ghiam

 

 

 

 

 
   

For: Kawasaki Rail Car, inc. Date: 09/09/2020
Name of Claiming Party :
Taxation of Costs Lo “ }
Costs are taxed in the amount of WEB, 2d FS . Li LL. and included in the judgment.
OReg BY DO KepT exe Gyn A A SB

 

 

 

Clerk of Court Peptity Clerk Date

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 2 of 68

AO 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

 

 

ATTENDANCE SUBSISTENCE MILEAGE
Total Cost

NAME, CITY AND STATE OF RESIDENCE Total Total Total Each Witness
Days Cost Days Cost Miles Cost

 

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

 

 

 

 

TOTAL $0.00

 

 

 

 

 

NOTICE

Section £924, Title 28, U.S. Code (effective September 1, 1948) provides:

"Sec, 1924. Verification of bill of costs.”
“Before any bill of costs is taxed, the party claiming any item of cost or disbursetnent shall attach thereto an affidavit, made by himself or by

his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the ease and
that the services for which fees have been charged were actually and necessarily performed.”

See also Section 1920 of Title 28, which reads in part as follows:
“A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

The Federal Rules of Civil Procedure contain the following provisions:
RULE 54(d)(1)

Costs Other than Attorneys’ Fees.
Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the

prevailing party, But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law, The clerk
may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the cierk's action.

RULE 6
(d) Additional Time After Certain Kinds of Service.

When a party may or must act within a specified time after service and service is made under RuleS(b)(2)(C), (D), (E), or (F), 3 days are
added after the period would otherwise expire under Rule 6{a).

RULE 58(e)

Cost or Fee Awards:

Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if'a
timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
effective fo order that the motion have the same effect under Federal Rule of Appeilate Procedure 4(a)(4) as a timely motion under Rule 39.

 

 

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 3 of 68

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SCOTT BLAIR,

Plaintiff,
¥.

C.A, No. 1:16-cv-03391-PAE-JLC
ALSTOM TRANSPORTATION, INC. and
_KAWASAKI RAIL CAR, INC.,

Defendants.

 

 

DECLARATION OF SHEILA MORTAZAVI IN SUPPORT OF
KAWASAKI RAIL CAR, INC.’S APPLICATION FOR COSTS AGAINST PLAINTIFF

I, Sheila Mortazavi, declare as follows:
1. I am a partner with the law firm Hunton Andrews Kurth LLP, and lead counsel of record
for Kawasaki Rail Cat, Inc. (“Kawasaki”) in this action, as well as in two related /nter partes
review (“IPR”) proceedings (IPR2017-00117 and IPR2017-01036) before the U.S. Patent and
Trademark Office’s Patent Trial and Appeal Board (“PTAB), and the appeal of IPR2017-00117
before the U.S. Court of Appeals for the Federal Circuit (No. 18-2098). Tam fully familiar with
the facts and circumstances of this action.
2. I submit this declaration in support of Kawasaki Rail Car, Inc.’s Bill of Costs, which
requests that the Clerk tax $15,625.56 in costs against plaintiff, Scott Blair, pursuant to Fed. R.
Civ. P. Rule 54, Local Rule 54.1, 28 U.S.C. § 1920, and the Court’s Opinion and Order dated
August 5, 2020 (D.I. 127 at 18), which directed Kawasaki “to present its bill of costs to the Clerk
within 30 days of the entry of final judgment by this Court, or, if Blair appeals, within 30 days of

the final disposition of Blair’s appeal.”
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 4 of 68

3, The Court entered final judgment on August 6, 2020, (D.1. 128).

4, Kawasaki seeks a total of $15,625.56 in taxable costs, as indicated on the Bill of Costs
and further itemized below, I declare that these costs are correct and were necessarily incurred
in the case and that the services for which fees have been charged were actually and necessarily
performed.

5. Plaintiff filed this action on May 5, 2016, asserting a cause of action for alleged patent
infringement, (D.L 1). Kawasali challenged the validity of the asserted patent claims in
IPR2017-00117 and IPR2017-01036, and moved the Court to stay this case pending the outcome
of those JPR proceedings. The Court held oral argument on the stay motion on June 5, 2017. At
the conclusion of the hearing, Judge Engelmayer oraily ruled on the stay motion and granted the
stay, indicated that a written order would not follow, and invited the parties to purchase the
transcript. A copy of the salient portions from the June 5, 2017 hearing is attached as Exhibit A.
Kawasaki ordered the June 5, 2017 hearing transcript in accordance with Judge Engelmayer’s
directive (see Ex. A at 53:3-8). Kawasaki is entitled to this cost in the amount of $116.40 as the
prevailing party. A true copy of the invoice from the court stenographer, Southern District
Reporters PC, is attached as Exhibit B.

6. While this case was stayed, the U.S. Patent Office held that all of the asserted patent
claims challenged in IPR2017-00117 and IPR2017-01036 were unpatentable. The Final Written
Decisions from IPR2017-00117 and IPR2017-01036 are attached as Exhibits C-D, respectively,
Plaintiff appealed the decision in [PR2017-00117, but the U.S. Court of Appeal for the Federal
Circuit summarily affirmed. Plaintiff did not appeal the decision in IPR2017-01036.

7. On December 9, 2019, Kawasaki filed a Motion for Judgment on the Pleadings, a

Finding of Exceptional Case, and Attorneys’ Fees and Costs Pursuant to 35 U.S.C, § 285 and
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 5 of 68

Fed. R. Civ. P. 54(d), as well as a supporting memorandum and declarations. (D1. 106-11 1).
Kawasaki’s motion, inter alia, sought to dismiss this case based on the Final Written Decisions
in IPR2017-00117 and IPR2017-01036 finding the asserted patent claims unpatentable as
obvious. The Court granted Kawasaki’s motion for judgment on the pleadings and dismissed the
case on August 5, 2020, and found that Kawasaki is entitled to taxable costs as the prevailing
party. (D.L. 127 at 1). The Final Written Decisions that were attached as exhibits |. and O to the
Declaration of Zaed Billah in support of Kawasaki’s motion for judgment on the pleadings (D.1.
108)', and which were cited by the Court in its Opinion and Order as the basis for dismissal of
this case (see D.1. 127 at 8), specifically cite the following deposition transcripts that were
necessarily obtained for use in this case pursuant to 28 U.S.C. § 1920(2):

a. Lowell Malo — Mr. Malo provided an expert declaration in IPR2017-00117, He
was deposed on November 28, 2017. In its Final Written Decision, the PTAB
considered the issue of whether there was a reasonable expectation of success in
combining prior art references. (Ex. C at 28-29). Regarding this issue, the PTAB
expressly relied on Mr. Malo’s deposition testimony in finding the challenged
claims unpatentable as obvious. (/d.). Kawasaki is therefore entitled to this cost
in the amount of $786.45. A true copy of the invoice from the court stenographer,
Veritext Legal Solutions, is attached as Exhibit E,

b. Joseph P. Zicherman - Mr. Zicherman provided expert declarations on behalf of
Mr. Blair in IPR2017-01036. He was deposed on February 28, 2018 and again on

April 13, 2018. The transcripts for these two depositions were cited by the PTAB

 

' For convenience, the PTAB Fina! Written Decisions that were attached as exhibits L and O to
the Declaration of Zaed Billah in support of Kawasaki’s motion are also attached to this

Declaration as Exhibits C-D.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 6 of 68

in its Final Written Decision as Exhibits 1035 and 1038. (Ex. D at 19, 22-23, 25-
28, 44, 55). As indicated therein, the PTAB relied on Mr. Zicherman's testimony
in considering various issues pertaining to whether the challenged claims were
unpatentable as obvious. (/d.). Kawasaki is entitled to the cost of these
transcripts, in the amount of $1138.80 for the February 28, 2018 deposition and
$428.60 for the April 13, 2018 deposition. True copies of the invoices from the
court stenographer, Veritext Legal Solutions, are attached as Exhibits F-G.
8. Kawasaki is also entitled to $13,155.31 as “costs of making copies of any materials
where the copies are necessarily obtained for use in the case” pursuant to 28 U.S.C. § 1920(4).
Attached as Exhibits H-I are two invoices in Japanese (along with their certified English
translations) that were billed directly to Kawasaki's corporate parent, Kawasaki Heavy
Industries, Ltd., by FRONTEO, Inc. ((FRONTEO”). FRONTEO is a vendor that provides
discovery services, including document copying and scanning, production, e-discovery, and
other related services. Kawasaki seeks a portion of the invoiced amounts (for items designated
as “documents scanning” and “production” which relate to costs incurred for the production of
documents that the Court ordered the parties to complete when the Court granted the stay
motion. (Ex, A at 57:10-11). These scanning and production costs were incurred in response to
Blair’s document requests (attached as Exhibits J-K), which specifically requested an electronic
production, The scanned documents were produced to plaintiff as KAWASAKI 003384 through
KAWASAKL 041478. The amounts invoiced by FRONTEO were converted from Japanese yen
to U.S. dollars using the applicable exchange rate for each of the invoiced dates, attached as

Exhibit L. The total amount sought for this category for is $13,155.31, which includes:
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 7 of 68

a, $1616.73 for electronic production costs (the equivalent of 176,547 ¥
indicated on the August 10, 2017 invoice using a 109.2 ¥/$ exchange rate),
and

b. $11,538.58 for document scanning costs. The total scanning costs were
$31,073.76, including 1,366,120 ¥ ($12,510.26 using a 109.2 ¥/$
exchange rate) on the July 6, 2017 invoice and 2,101,759 ¥ ($18,563.50
using a 113.22 ¥/$ exchange rate) on the August 10, 2017 invoice.
Because not all of the pages that were scanned by FRONTEO were
produced, Kawasaki has prorated the scanning costs, and secks only the
amount associated with documents actually produced: of the 102,591
pages scanned, 38,095 pages (or approximately 37.13%) were produced.

9, It is respectfully requested that the Clerk issue an Order granting Kawasaki’s requested

costs in the amount of $15,625.56.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 8, 2020 ee ——_ a

Sheila Mortézavi
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 8 of 68

CERTIFICATE OF SERVICE
[hereby certify that on September 9, 2020, I caused the foregoing document to be
electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all attorneys of record.

/s/ Armin Ghiam
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 9 of 68

Exhibit B
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 10 of 68

Invoice

SOUTHERN DISTRICT REPORTERS PC - Sa
Tax ID No, 132775946 PE ei INVOICE NO. 0484741-IN
Be er Ss INVOICE DATE: 06/23/17

500 Pear! St. i a

Room 330 Sr ergs gy 8 CUSTOMER NO; 1026115

New York, NY 10007 Se Sk 2, WORK ORDER NO.: 180062

Tel No. (212) 805-0300. -
mee a ‘SALESPERSON: CSIW

Andrews & Kurth LLP

1801 Page Mill Rd

Suite 210

Alto, CA 94304

Attention: Liberty Quan

*PAYMENT IS DUE UPON RECEIPT*
JOBDATE ., SCOTT BLAIR V ALSTOM, ETAL...” ers ey
“ . CASENO. | 16CVO33910

62017 Original SE oS 60,00 Pagesat S194 + 116.40.”

 

> CKO.
os . DATE.

 

 

Be - Net Invoice: . 146.40
* °. Less Discount: 0.00
3, Freight: 0.00

Sales Tax: 0.00...

: Invoice Total: A640) .
Lo “WE ACCEPT VISA, MASTERCARD, AMERICAN EXPRESS AND DISCOVER ir i
“PLEASE. MAKE CHECK PAYABLE oO SOUTHERN DISTRICT REPORTERS PC

ee Lo ey . Z Lass Depost: 116.40.
\ . : one oe o ook 2 a : : : _ a. v8 -involce Balance: | : - +7 0.00 ‘
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 11 of 68

Exhibit E
$2240

Case 1:16-cv-03391-PAF Document134 Filed 10/05/20__Page.12 of 638

Veritext Corp

New York Region

330 Old Country Rd., Suite 300
Mineola NY 11501
Tel. (516) 608-2400 Fax. (516) 608-2450

Fed, Tax ID: XX-XXXXXXX
Ole & QO:

 

VERITEXT .

LEGAL SOLUTIONS

de

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Bill To: Zaed MN. Billah, Esq. / Invoice #: NY¥3175500
Andrews Kurth, LLP ‘oe Ye La nf y- ‘
1 Broadway “Cod hee. a =f / ot 1GH 7 mere one to nea
New York, NY, 10004 _ . atance Due: 269,
2 ced, Wa Hot NO
Gase: Kawasaki Rail Car, inc. v. Scott Blair Pe i
Job #: 2761960 | Job Date: 11/28/2017 | Delivery: Normal lodoe L Bul 2SGp19-
Billing Atty: Zaed M. Billah, Esq. th < S GS
Location: Andrews Kurth LLP
One Broadway | Battery Park - 10fh Floor | New York, NY : é
40004 Y | Battery | Poh bhitt DYES |.
Sched Atty: Darius Keyhanl, Esq. | Meredith & Keyhanl, PLLC a T S3-%C
t
Transcript Services mn $786.45 of
Exhibit Management - $141.00
Lowell Malo, (00117) ~ A) -kaSs OtlF ~
i Reallime Services {A $344.25
c6¢ - ” ;
Lsb 1 Rough Draft _ $229.50
Transcript Services $363.30
Exhibit Management re Oh $143.25
Lowelt Malo , (01036) Plo YB y
Realtime Services $139.50
Lo4 Ros Rough Draft LL. $93.00
Delivery and Handling 40),4 So- SO 2typSoig-——+s $29.50
Notes: WY SOT ES vo $2,269.75
$0.00
$0.00
$0.00
a $2,269.75
TERMS: Payable upon racelpt. Accounts 30 days past due wif bear a finance charge of 1.5% per month. Accounts unpald after 90 days agree to pay ail collection casts,
including reasonable atfomey's fees. Contact us to corract payment errors. No adjustments wil be made alter 90 days. For more Information on charges related to our services
please consult httpwww.vertext.com/services/all-servicas/services-information

 

 

 

 

 

To pay online, go to
www.veritext.com

Veritext accepts all major credit cards
(American Express, Mastercard, Visa, Discover}

Please remit payment to:

Veritext
P.O. Box 71303
Chicago IL 60694-1303

 

ue Pook
Invoice # = NY3175500
Job #: 2761960
Invoice Date: 12/6/2017
Balance: $2,269.75
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 13 of 68

Exhibit F
52240

Case 1:16-cv-03391-PAE Document 134 _

Veritext Corp
New York Region

330 Old Country Rd., Suite 300

Mineola NY 71564

Tel. (516) 608-2400 Fax. (516) 608-2450
Fed, Tax ID; XX-XXXXXXX

Filed 10/05/20 Page 14 of 68

ITEXT

LEGAL SOLUTIONS

VER

 

Bill To: Armin Ghiam Esq. Invoice #: NY3272781
Andrews Kurth, LLP Invoice Date: 3/13/2018
| Broadway
New York, NY, 10004 Balance Due: $2,430.37

Case: Kawasaki Rail Car, Inc. v, Scott Blalr
Job #: 2826365 | Job Date: 2/28/2018 | Delivery: Normai

Billing Atty: Armin Ghiam Esq.

Location: Meredith & Keyhani
206 Main Street | East Aurora, NY 14052
Sched Atty: | Andrews Kurth, LLP

 

 
   

 

 

 

 

 

 

 

 

 

 

Transcript Services $1,138.80] ©
Professional Attendance $470.00
Exhibit Management $270.35
Joseph B, Zicherman Realtime Services $441.00
Rough Draft $204.00
Expenses $64.20
Detivery and Handling $52.02
Notes: Mileage Billed at Cost $2,430.37
$0.00
$0.00
$0.00
$2,430.37

 

 

TERMS: Payable upon receipt. Accounts 30 days past dud will bear a finance charge of #.5% per manth, Accounts unpaid after 90 days agree to pay all colfectlan costs,
Including teascnable attorney's fees. Contact us to correct payment errors. No adjustments willo¢ made after $0 days. For more Information on charges related to our services

 

 

please consult hitp:iAvww.verltexLconvservicas/ail-services/services-Informalion Jy
on .
N Lf J
AU yt
& al
ee
al 2 eh
RN AS
Please remit payment to: Invoice # Nv8272784
To pay online, go to Veritext Job #; 2826365
www.veritext.com P.O, Box 71303 Invoice Date: 3/13/2018
Verltext accapts all major credit cards Chicago IL 60694-1303 Balance: $2,430.37

(American Express, Mastercard, Visa, Discover)

Therd

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 15 of 68

Exhibit G
Case 1:16-cv-03391-PAE Document 134 Filed toros/20 Page 16 of 68

Veritext Corp
New York Region

330 Old Country Rd., Suite 300

Mineola NY 11501

Tal, (516) 608-2400 Fax. (516) 608-2450
Fed, Tax ID: XX-XXXXXXX

- VERITEXT

LEGAL SOLUTIONS

~

 

 

Bill To: Zaed M. Billah Esq. Invoice #: NY3318560

Andrews Kurth, LLP Invoice Date: 4/23/2018
1 Broadway
New York, NY, 10004 Balance Due: $1,291.42

Case: Kawasaki Rall Car, Inc, v. Scott Blair

Job #: 2876230 | Job Date: 4/13/2018 | Delivery: Expedited.

Billing Atty: Zaed M. Billah Esq.

Location: Meredith & Keyhani

205 Main Street | East Aurora, NY 14052
Sched Atty: Zaed M. Billah Esq. | Andrews Kurth, LLP

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Transcript Services $428.60 rP
Transcript - Expedited Fee Li fi % f f- a WH. —
Professional Attendance , | $85.00
Exhibit Management Me Ce Lf $165.75
Joseph B. Zicherman Vs “?) e ae
Realtime Services ~ laf Wp l¢ _. Et an ror __§130.50
Rough Draft $93.00
Expenses $64.20
[Delivery and Handling $52.19
Notes: $1,291.12
, $0.00
$0.00
$0.00)
$1,291.12

 

 

TERMS: Payable upon recelpt, Accounts 30 days past due wil bear a finance charg

 

please consult httpdAvww.vartiont .com/sarvices/all-services/services-Information

8 of 7.6% per month, Accounis unpaid after 99 days agrae io pay all collection casts,
inckiding reasonable alforney’s fees. Contact us to correct payment errors, No adjustments will be made aftar 90 days, For more information on charges related fa our services

 

 

 

: Please remit payment to: Invoice # NY8318560

To pay online, go to Veritext Job #: 2876230
www.veritext.com P.O. Box 71303 Invoice Date: 4/23/2018

2240 Veritext accepts all major credit cards Chicago IL 60694-1303 Balance: $1,291.12

(American Express, Mastercard, Visa, Discover)

i :

 

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 17 of 68

Exhibit H
Case 1:16-cv-03391-PAE
Sie

Hel =

HET Sees et

=|

FROWO, CHARLES.

Matis PS

 

 
 

5,099,023

 

 

“RUA SOC ACHR ELET.

Document 134

#iieh

 

 

2017/08/31

 

 

|) SS RUPURG SBNISRAISEI #NH2034628

 

  

 

 

Filed 10/05/20 Page 18 of 68

 

 

 

 

 

 

 

xdesteeetupict!, 7A 1 Att
(JETRALERONTEO [ICH BE BURLELE.

Wz ce
> = FRONTEO™:
{et3FRONTEO :

(Ae : EkrieettUBIC)

108-0075
BURA 2-12-23
AERIRCIL7 F
FEL: 03-5463-7577

 

FAX: 03-5463-7578

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe ST: Ja pee
SPEESRQELFRONTEO = FUN )20074
| 201 72F6 ARE
|$1704014
| 005-009-2017-0431
ere [OO ae ae ae
TDL
F—-HRS
F-SIOVA
2017/06/30 | F$-A7KAF aT 4,569,050
AFOFIS- 3
eR
2017/06/30 | Kat har AD 1,366,120
2017/06/30 | F#Aax> bYEa— 1,571,500
2017/06/29 | Enh 97,500
368,333
2017/06/16 | BEAR 93,068 | AHS DJL 2448
2017/06/22 | IEF 33,452 | MAPS DR IL8IB
126,520

 

ey

 

 

 

 

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 19 of 68

 

   

Invoice

 

 

 

 

“005-010-2017-0504".

 

* On July 7, UBIC KK changed its company
name to “FRONTEO Kk"

To: Kawasaki Heavy Industries, Ltd.

 

 
 

 

 

{Signatory Seal}
FRONTEO KK
Your invoice is as follows. (Former company name: UBIC KK)
Unit: Yen ZIP: 108-0075
Meisan Takahama Building 7F
5,099,023 2-12-23 Konan, Minato-ku, Tokyo-to
Bank transfer fees are to be covered by the client. TEL: 03-5463-7577 FAX! 03-5463-7578

issuer: Tomomi Masui

 

Payment due date August 31, 2017

Bank account MUFG Sank, LTD., Shinagawa-Eklmae Brunch, Saving acceunt:2034628

 

 

 

Account name FRONTEO Inc. Katakana notation: ka} furenteo

 

 

: " dune 2017

 

 

:) s4704014

 

Quote number 005-009-2017-0431

 

 

 

 

 

 

‘Work completion date |= Particulars 2 fs Price.

 

Consulting

 

Data safety

 

Data processing

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

June 30, 2017 Data hosting 4,569,050)
Production
Translation
June 30, 2017 Document scanning 1,366, 120; $12,510.26 - See Mortazavi Decl. para. 8(b)
June 30, 2017 Document review 1,574,500)
June 29, 2017 97,500)
cs 4,604,170
368,333
Effective date Expense item Amount Remarks
June 16,2017 | Freight 93,058 | Paper material, 24 cardboard boxes
June 22,2017 | Freight 33,452 | Paper material, 8 cardboard boxes
126,520

 

 

 

 

 

 

Notes

 

 

 

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 20 of 68

<= Patent Translations Inc.

10014 Fourth Ave,, Suite 3200 maii@PatentTranslations.com
Seattle, WA 98154, U.S.A. www.PatentTranslations.com
Fax: 206-382-9648 Phone: 206-684-9312

VERIFICATION AND CERTIFICATION OF TRANSLATION

Document translated: Invoice (June 2017_S1704014) Kawasaki Heavy
Industries, Ltd.

This is to certify that the document mentioned above was translated into
English by Patent Translations Inc., and represents an accurate and faithful
rendition of the original text to the best of my knowledge and belief.

 

Martin Cross
President, Patent Translations Inc.
12/6/2019
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 21 of 68

Exhibit I
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 22 of 68

ipa

Hi |Wayea TSAR TEL qth

FicOWO, THERA LEWES.

Matte eg

 

 
 
 
 
 

10,503,564
FRALDRROC AIR CHMORLES.

 

 

 

2047/09/30
SSR RUFHET SAHIERAIES 22034628
HEXSELFRONTEG UN'S AyODFA

 

 

 

 

 

 

 

 

 

 

 

HERTS TLUBICHE. TFAIBATC
[PESSHLFRONTEO LCHER RE BUVELELR,

NV race!

== FRONTEO:)
“1S Paty |
ATLATLFRONTEO pis 4
(Ih : HRERELUBIC) ©

= 108-0075

HG 2-12-23
HARRIREIL 7 F

JEL: O3-5463-7577 FAX: 03-5463-7576
wee: faet TREE

 

 

 

| 20177

 

  

| $1704014

 

   

| 005-009-2017-0538

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

opera [oo Ae SP Ses ee
IT
2017/07/21 | r—-FRE 168,500
F—-SAOGA
2017/07/31 | F-ARASe TT 1,663,600
2017/07/29 | JOVoOvaY 176,547
HR
2017/07/26 | READ hAF YD 2,101,759
2017/07/19 | KPa xo REE a 4,830,000
2017/07/30 | C@Oak 615,000
nt ace acer —— Seats
764,432
gee [ome aR ROBE >
BF 183,726 | KANE
183,726

 

 

 

ies

 

 

 

 

 
 

Case 1:16-cv-03391-PAE

Document 134

Filed 10/05/20 Page 23 of 68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KRM
(RE IAER Caso #S1704014
Fi ft FR tei ey
2017267108 ee ¥120,520 Rye
2017267 208 Boy ¥410 FRONTEO=> faltl
2017447208 ee 414,990 B= Ae
201767 A 208 Taine ¥4,400 PPL ARF IL
2017487 A 21 B90 ¥760 SHO RE
2017767 21B eH ¥15,190 EE All|
201747 218 BR ¥410 SH]? FRONTEO
2017477 A200. 218 Ay ¥5,600 23}
2017367 A 25 ER 3,183 Fedox
20174877 26R wee ¥12,263 Fedex
Total ¥1093,728

 

 

 

 

1/1

 

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 24 of 68

 

    

invoice

 

 

 

 

 

Invoice number | 005-010-2017-0737

* On July 1, UBIC KK changed its company
name to "FRONTEO KK”

To: Kawasaki Heavy Industries, Ltd.

 

  

 

 

{Signatory Seal}
FRONTEO KK
Your invoice is as follows. (Former company name: UBIC KK)
Unit: Yen ZIP: 108-0075
Meisan Takahama Building 7F
; 10,503,564 2-12-23 Konan, Minato-ku, Tokyo-te
* Bank Transfer fees are to be covered by the client. TEL: 03-5463-7577 FAX: 03-5463-7578

Issuer: Tomomi Masui

 

Payment due date September 30, 2017

 

Bank account MUFG Bank, LTD., Shinagawa-Ekimae Brunch, Savings account, 2034628

 

 

Account name FRONTEO Inc. Katakana notation: ka} furanteo

 

 

July 2017
81704044

 

 

 

 

Quote number 005-009-2017-0538

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

        

 

 

 

 

 

 

 

 

 

 

 

‘Work complation date} Price “Remarks 2
Consulting
July 21, 2017 Data safety 468,500)
Data processing 4
July 31, 2017 Data hasting 1,663,600
July 29, 2017 Production 176,547, $1,616.73 - See Mortazavi Decl. para. 8(a}
, Translation
July 26, 2017 Document scanning 2,104,759] $18,563.50 - See Mortazavi Decl. para. 8{b)
July 49, 2017 Document review 4,830,000
duty 30, 2017 Other 615,000
= “2 Subtotal’ Oe 9,555,406
unpti 764,434
Effective date | Expense item | pe Amount os, 2 (Remarks
Actual costs 183,726 | *See attachment
183,726

 

 

 

 

 

 

 

Notes

 

 

 

 
Case 1:16-cv-03391-PAE Document 134

* Attachment

Expense breakdown: Case# $1704014

Filed 10/05/20 Page 25 of 68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date For Amount Notes
duly 48, 2017 Freight ¥126,520 Binder
July 20, 2017 Taxi ¥410 FRONTEO — Shinagawa
July 20, 2017 Train ¥14,990 Shinagawa — Hyogo
July 20, 2047 Accommodation fee ¥4,400 Kobe Luminous Hatel
July 21, 2017 Taxi ¥760 Client + Hyego
July 21, 2017 Train ¥45,190 Hyogo + Shinagawa
duly 21, 2017 Taxi ¥410 Shinagawa — FRONTED
July 20 and 21, 2017 Daily allowance ¥5,600 For 2 days
July 25, 2017 Freight ¥3,183 FedEx
July 26, 2017 Freight ¥12,263 FedEx
Total ¥4183,726

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 26 of 68

“5 Patent Translations Inc.

4007 Fourth Ave., Suite 3200 mail@PatentTranslations.com
Seattle, WA 98154, U.S.A. www.PatentTransiations.com
Fax: 206-382-9648 Phone: 206-684-9312

VERIFICATION AND CERTIFICATION OF TRANSLATION

Document translated: Invoice (July 2017_S1704014) Kawasaki Heavy
Industries, Ltd.

This is to certify that the document mentioned above was translated into
English by Patent Translations Inc., and represents an accurate and faithful
rendition of the original text to the best of my knowledge and belief.

   

af

“
Mértin Cross
President, Patent Translations Inc.
12/6/2019
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 27 of 68

Exhibit L
Australia 61 2 O77RF 9600 Grazil 551i 25965 9000 Furepe 44 20 7330 7500 Germanys:

Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 28 of 68

FIFW MSGA.
Document scrreenshot_ 1575935817022. gif upload complet

 

FILE<GQ> to view. MSGA<GO
Currency, Rates Matrix.

wo Last Price | |Rate | “Ty Date [07/06/17 a]
© % Change | @ Outrights © Points Heat Map

   
   

 

       
 

 

 

 

Basket ‘(Maj
Source

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

  

 
 

 

 

eee oe S = a fn pal Ae aa _# = oa

Usb! UR) JPY GBP! CHF) CAD) AUD) =NZD) HKD! =NOK] SEK
SEK | 8.4423 9.6434 .07456 10,950 8.7900 65052 64046 6.1421 1.0809 1.0109
NOK | 8.3523 9.5394 .07376 10,832 86953 6,4351 6.3354 6.0759 1.0692 98922
HKD 7.8165 8.9217 .06898 10.131 8.1322 6.0184 5,9253 5.6825 93525 6.92516
NZD 1.3745 15700 .01214 1.7828 1.4311 1.0591 1.0427 .17598 16458 .16281
AUD 1.3782 1.5057 .01164 1.7098 1.3725 1.0157 £95902 .16877 15784 .15614
CAD 1.2978 1.4824 .01146 1.6833 1.3512 9845% .94419 .16616 .15540 .15372
CHF =| .96045 1.0971 .00848 1.2458 74007 .72862 .69876 .12297 .11501 .11377
GBP | .77056 .88064 .00681 180271 .59406 .58487 .56090 .09871 .09232 09132
JPY | 11K M2 129,33 146.86 117.88 87.243 85,894 82.374 14.496 13.557 13.411
EUR | 687585 00773 1.1355 .91151 .67458 .66415: .63693 .11209 .10483  .10370
USD 1.1423 .00883 1,2971 1.0412 .77055 .75863 .72754 ,12803 .11974 11845
“Below 2.5%. "0.5% to -2.5% -0.05% to -0,.. -0,05% to 0,0... 0.05% to-4.5% 0.5% to 2.5% Above 2.5%
Rates are fran Composite where Bloomberg BGN fs not available.

 

SN 541469 EST GMT—-Ss 00 GB19-3073-0 O8-Dec~2019 16:57:15

49 69 9204 1210 Hong Keng 9852 2977 6000

Japan 61 3 4565 69000 Singapore 65 62i2 1000 u.S. L @l2@ 316 2000 Capyright 2619 Bloomberg Finance L. P.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 29 of 68

 

lew. MSGA<GO
y Rates Matiix: |

~ © Last Price | |Rate [Spot Ty | ‘Date [08/10/17 |e

% Change | @ Outrights © Pols Heat Map

Sa rarer 1575935771496.gif upload complete. FILE<

        
   
  

     

 

 

Basket Maj ;
Source

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

=e @ ah g gaye a
arate 2) (Se : Plesa 4
SD! yey, GBP—sCHF!~—SCAD).—Ss« AUD) —NZDV HKD) NOK} SEI

SEK | 8.1852 9.5768 .07450 10,557 8.4515 6.3836 6.4067 5.9184 1.0406 1.0232
NOK | 7.9508 9.3597 .07281 10.317 8.2600 6.2389 6.261% 5,7842 1.0170 97733
HKD | 7.82176 9.2030 .07159 10,145 8.1216 6.1344 6.1566 5.6873 98325 96096
NZD 1.3946 1.6182 .01259 1.7837 1.4280 1.0786 1.0825 17583 .17288 .16897
AUD 1.2098 1.4948 .01163 1.6478 1.3192 .99640 92378 .16243 .15971 15609
CAD | 1.2744 1.5002 .01167 1.6537 1.3239 1.0036 .92712 .16301 .16028 .15665
CHF | 96457 1.1331 .00881 1.2491 75532 .75805 .70027 .12313 .12107 .11832
GBP | .77062 .90719 .00706 80059 .60470 .60689 .56063 .09858 09692 .09473
JPY 109.20 128,56 141.71 113.45 85.692 86.007 79.446 13.969 13.735 13.424
FUR 84947 00778 1.1023 .88250 .66657 .6689&% .61799 .10866 .10684 10442
USD 1.1772 .00916 1.2977 1.0389 .78469 .78753 .72750 .12792 .12577 12292

 
     

“Below 2, 5% -0.5% to -2,5% -0.05% to -0... -0,05% to 0.0... 0.05% ta 0.5% 0.5% to 2.5% Above 2.5%

Rates are frowm Composite where Bloomberg BGN is not available.
SN 541468 EST GSNTH<: 00 G8L9-3073-0 O9-Dac2019 10:56:32

 

 

 

 

Australia 61 2 97? 8600 Brazil S511 2395 9000 Europe ‘4, 20 7330 7500 Germang 49 69 9204 1210 Heng Kong 852 2977 6g00
Tapen 61 3 4565 900 Singapore 65 6212 1000 . 1 212 316 2000 Copyright 2019 Bloomberg Finance L.P.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 30 of 68

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SCOTT BLAIR,

Plaintiff;
Vv.
C.A. No, 1:16-cv-03391-PAE-JLC
ALSTOM TRANSPORTATION, INC. and
KAWASAKI RAIL CAR, INC.,

 

Defendants.

 

DEFENDANT KAWASAKI RAIL CAR, ING’S
NOTICE OF APPLICATION FOR COSTS AGAINST PLAINTIFF

PLEASE TAKE NOTICE that, upon Defendant’s Bill of Costs, the Declaration of
Sheila Mortazavi dated September 8, 2020, and the exhibits annexed thereto, and all other
pleadings and proceedings herein, Defendant will move this Court before the Orders and
Judgment Clerk, at the United States Courthouse for the Southern District of New York, located
at 500 Pearl Street, Room 250, New York, NY 10007 on September 25, 2020 at 11:30 A.M. or,
as soon thereafter as counsel may be heard, at a time and date to be determined as convenient for
the Court, for an order pursuant to Rule 54 of the Federal Rules of Civil Procedure, Local Civil
Rule 54.1, and 28 U.S.C. § 1920, granting fees and costs sought by Defendant and granting such

other relief that this Court deems proper.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 31 of 68

Dated: September 9, 2020

Respectfully submitted,

{st Armin Ghiam

Sheila Mortazavi

Zaed M. Billah

Armin Ghiam

HUNTON ANDREWS KURTH LLP
200 Park Avenue

New York, NY 10166
Telephone: (212) 309-1000
Facsimile; (212) 309-1100
Attorneys for Defendant
Kawasaki Rail Car Ine.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 32 of 68

CERTIFICATE OF SERVICE
I hereby certify that on September 9, 2020, I caused the foregoing document to be
electronicaily filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all attorneys of record.

fs/ Armin Ghiam
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 33 of 68

AQ 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

Scott Blair )
v. Case No.: 1:16-cv-03391-PAE-JLC
Alstom Transportation, Inc. and Kawasaki Rail )
Car, Inc. )
BILL OF COSTS
Judgment having been entered in the above entitled action on 08/06/2020 against Scott Blair ,
the Clerk is requested to tax the following as costs: eae
Fees ofthe Clerk... cccc cc ccc ete eee ern nnn eet teen e senna enens £ _
Fees for service of summons and 1 subpoena Ld eee ee eee tenet enter en ees e tebe eee enna _ _
Fees for orinted or *tectrouically or fed transcripts necessarily obtained for use in the case ...... Me Ye? BAF 0.25 _
Fees and disbursements for printing .......0 0.00 cece ee eet tener tebe eene
Fees for witnesses (itemize on page HO) 6 eee ene tees beeen 0.00
Fees for exemplification and the costs of making copies of any materials where the copies are “a |
necessarily obtained for use in the case... cece n renee teats _ 13,1 55.31 *
Docket fees under 28 U.S.C, 1923 20. cet eee beeen eas _ .
Costs as shown on Mandate of Court of Appeals ..... 00... eect tent naneee
Compensation of court-appointed experts 6... ce eee erent ene eee etna _.
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 ..... i
oer costs (please 7 Ligh ytd eke eben eee e teen n eas .
VO oe Ae See: Sms OOS OB TET ant fr he TOTAL 5 16,625.56
ABZ

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all I categor ies.

 

Declaration

1 declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties

in the following manner:

 

Electronic service [ ] First class mail, postage prepaid
[ ] Other:
s/ Attorney: s/ Armin Ghiam

 

Name of Attorney: Armin Ghiam

 

 

 

 

 

 

 

 

For: Kawasaki Rail Car, Inc. ___ Date: og/og/2020,
Name of Claiming Party
Taxation of Costs LO ”} f
; a . 5 ‘f “ 4 . :
Costs are taxed inthe amountof 4 3, 2.74. 7 i Lr. “and included in the judgment.
Oe ——S 77)
nosy os f at. ge ee “BY! yet ee KE. ae sea a VS fon _
Clerk of Court Kil ity Ci fe rk Date

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 34 of 68

AO 133 (Rev. §2/09} Bill of Costs

UNITED STATES DISTRICT COURT

Witness Fees (computation, ef. 28 U.S.C. 1821 for statutory fees)

 

 

AFTENDANCE SUBSISTENCE MILEAGE
Total Cost

NAME, CITY AND STATE OF RESIDENCE Totat Total Tatal Each Witness
Days Cost Days Cost Miles Cost

 

$0.00

$0.00

$0.00

$0.00

$0,00

$0.00

 

 

 

 

TOTAL $0.00

 

 

 

 

 

NOTICE

Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:

“Sec, 1924, Verification of bill of costs.”
“Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himselfor by

his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
that the services for which fees have been charged were actually and necessarily performed.”

See also Section 1920 of Title 28, which reads in part as follows:
“A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

The Federal Rules of Civil Procedure contain the following provisions:
RULE 44(a)(1)

Costs Other than Attorneys’ Fees.
Unless a federal statute, these rules, or a court order provides otherwise, costs -— other than attorney's fees — should be allowed to the

prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law, The clerk
may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

RULE 6
(d) Additional Time After Certain Kinds of Service.

When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), CE), or (F), 3 days are
added after the period would otherwise expire under Rule 6(a).

RULE 38{e)

Cost or Fee Awards:

Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But ifa
timely motion for attorney's fees is made under Rule 54(d){2), the court may act before a notice of appeal has been filed and become
effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.

 

 

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 35 of 68

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SCOTT BLAIR,

Plaintiff,
v.

C.A. No. 1:16-cv-03391-PAE-JLC
ALSTOM TRANSPORTATION, INC, and

_KAWASAKI RAIL CAR, INC,,

Defendants.

 

 

DECLARATION OF SHEILA MORTAZAVI IN SUPPORT OF
KAWASAKI RAIL CAR, INC.’S APPLICATION FOR COSTS AGAINST PLAINTIFF

I, Sheila Mortazavi, declare as follows:
1. 1 am a partner with the law firm Hunton Andrews Kurth LLP, and lead counsel of record
for Kawasaki Rail! Car, Inc. (“Kawasaki”) in this action, as well as in two related inter partes
review (“IPR”) proceedings (IPR2017-00117 and IPR2017-01036) before the U.S. Patent and
Trademark Office’s Patent Trial and Appeal Board (“PTAB), and the appeal of IPR2017-00117
before the U.S. Court of Appeals for the Federal Circuit (No. 18-2098). 1 am fully familiar with
the facts and circumstances of this action.
2. I submit this declaration in support of Kawasaki Rail Car, Inc.’s Bill of Costs, which
requests that the Clerk tax $15,625.56 in costs against plaintiff, Scott Blair, pursuant to Fed. R.
Civ. P. Rule 54, Local Rule 54.1, 28 U.S.C, § 1920, and the Court’s Opinion and Order dated
August 5, 2020 (D.I, 127 at 18), which directed Kawasaki “to present its bill of costs to the Clerk
within 30 days of the entry of final judgment by this Court, or, if Blair appeals, within 30 days of

the final disposition of Blair’s appeal.”
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 36 of 68

3. The Court entered final judgment on August 6, 2020. (D.I. 128).

A, Kawasaki seeks a total of $15,625.56 in taxable costs, as indicated on the Bill of Costs
and further itemized below. I declare that these costs are correct and were necessarily incurred
in the case and that the services for which fees have been charged were actually and necessarily
performed.

5. Plaintiff filed this action on May 5, 2016, asserting a cause of action for alleged patent
infringement. (D.I. 1). Kawasaki challenged the validity of the asserted patent claims in
IPR2017-00117 and IPR2017-01036, and moved the Court to stay this case pending the outcome
of those IPR proceedings. The Court held oral argument on the stay motion on June 5, 2017. At
the conclusion of the hearing, Judge Engelmayer orally ruled on the stay motion and granted the
stay, indicated that a written order would not follow, and invited the parties to purchase the
transcript. A copy of the salient portions from the June 5, 2017 hearing is attached as Exhibit A.
Kawasaki ordered the June 5, 2017 hearing transcript in accordance with Judge Engelmayer’s
directive (see Ex. A at 53:3-8). Kawasaki is entitled to this cost in the amount of $116.40 as the
prevailing party. A true copy of the invoice from the court stenographer, Southern District
Reporters PC, is attached as Exhibit B.

6. While this case was stayed, the U.S. Patent Office held that all of the asserted patent
claims challenged in IPR2017-00117 and IPR2017-01036 were unpatentable. The Final Written
Decisions from IPR2017-00117 and IPR2017-01036 are attached as Exhibits C-D, respectively.
Plaintiff appealed the decision in IPR2017-00117, but the U.S, Court of Appeal for the Federal
Circuit summarily affirmed. Plaintiff did not appeal the decision in IPR2017-01036.

1 On December 9, 2019, Kawasaki filed a Motion for Judgment on the Pleadings, a

Finding of Exceptional Case, and Attorneys’ Fees and Costs Pursuant to 35 U.S.C. § 285 and
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 37 of 68

Fed. R. Civ. P. 54(d), as well as a supporting memorandum and declarations. (D.1, 106-111).

Kawasaki’s motion, inter alia, sought to dismiss this case based on the Final Written Decisions

in IPR2017-00117 and IPR2017-01036 finding the asserted patent claims unpatentable as

obvious. The Court granted Kawasaki’s motion for judgment on the pleadings and dismissed the

case on August 5, 2020, and found that Kawasaki is entitled to taxable costs as the prevailing

party. (D.I. 127 at 1), The Final Written Decisions that were attached as exhibits L and O to the

Declaration of Zaed Biliah in support of Kawasaki’s motion for judgment on the pleadings (D.L.

108)!, and which were cited by the Court in its Opinion and Order as the basis for dismissal of

this case (see D.I. 127 at 8), specifically cite the following deposition transcripts that were

necessarily obtained for use in this case pursuant to 28 U.S.C. § 1920(2):

a.

Lowell Malo — Mr. Malo provided an expert declaration in IPR2017-00117. He
was deposed on November 28, 2017. Jn its Final Written Decision, the PTAB
considered the issue of whether there was a reasonable expectation of success in
combining prior art references. (Ex. C at 28-29). Regarding this issue, the PTAB
expressly relied on Mr. Malo’s deposition testimony in finding the challenged
claims unpatentable as obvious. (Jd.). Kawasaki is therefore entitled to this cost
in the amount of $786.45. A true copy of the invoice from the court stenographer,
Veritext Legal Solutions, is attached as Exhibit E.

Joseph P. Zicherman - Mr, Zicherman ntovided expert declarations on behalf of
Mr. Blair in IPR2017-01036. He was deposed on February 28, 2018 and again on

April 13, 2018. The transcripts for these two depositions were cited by the PTAB

 

1 For convenience, the PTAB Final Written Decisions that were attached as exhibits L and O to
the Declaration of Zaed Billah in support of Kawasaki’s motion are also attached to this
Declaration as Exhibits C-D.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 38 of 68

in its Final Written Decision as Exhibits 1035 and 1038. (Ex. D at 19, 22-23, 25-
28, 44, 55). As indicated therein, the PTAB relied on Mr. Zicherman's testimony
in considering various issues pertaining to whether the challenged claims were
unpatentable as obvious. (/d.). Kawasaki is entitled to the cost of these
transcripts, in the amount of $1138.80 for the February 28, 2018 deposition and
$428.60 for the April 13, 2018 deposition. True copies of the invoices from the
court stenographer, Veritext Legal Solutions, are attached as Exhibits F-G,
8. Kawasaki is also entitled to $13,155.31 as “costs of making copies of any materials
where the copies are necessarily obtained for use in the case” pursuant to 28 U.S.C. § 1920(4).
Attached as Exhibits H-I are two invoices in Japanese (along with their certified English
translations) that were billed directly to Kawasaki's corporate parent, Kawasaki Heavy
Industries, Ltd., by FRONTEO, Inc. (““FRONTEO”), FRONTEO is a vendor that provides
discovery services, including document copying and scanning, production, e-discovery, and
other related services. Kawasaki seeks a portion of the invoiced amounts (for items designated
as “documents scanning” and “ production”) which relate to costs incurred for the production of
documents that the Court ordered the parties to complete when the Court granted the stay
motion, (Ex. A at 57:10-11). These scanning and production costs were incurred in response to
Blair’s document requests (attached as Exhibits J-K), which specifically requested an electronic
production. The scanned documents were produced to plaintiff as KAWASAKI 003384 through
KAWASAKI 041478. The amounts invoiced by FRONTEO were converted from Japanese yen
to U.S. dollars using the applicable exchange rate for each of the invoiced dates, attached as

Exhibit L. The total amount sought for this category for is $13,155.31, which includes:
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 39 of 68

a. $1616.73 for electronic production costs (the equivalent of 176,547 ¥
indicated on the August 10, 2017 invoice using a 109.2 ¥/$ exchange rate);
and

b. $11,538.58 for document scanning costs. The total scanning costs were
$31,073.76, including 1,366,120 ¥ ($12,510.26 using a 109.2 ¥/$
exchange rate) on the July 6, 2017 invoice and 2,101,759 ¥ ($18,563.50
using a {13.22 ¥/$ exchange rate) on the August 10, 2017 invoice.
Because not all of the pages that were scanned by FRONTEO were
produced, Kawasaki has prorated the scanning costs, and seeks only the
amount associated with documents actually produced: of the 102,591
pages scanned, 38,095 pages (or approximately 37.13%) were produced.

9. It is respectfully requested that the Clerk issue an Order granting Kawasaki’s requested

costs in the amount of $15,625.56,

I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 8, 2020 Meg Lp ~

Sheila Mortézavi
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 40 of 68

CERTIFICATE OF SERVICE
[hereby certify that on September 9, 2020, ] caused the foregoing document to be
electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all attorneys of record.

/s/ Armin Ghiam
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 41 of 68

Exhibit B
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 42 of 68

SOUTHERN DISTRICT REPORTERS PC .
Tax 1D No, XX-XXXXXXX

500 Pearl St.

Room 330

New York, NY 10007
Tel No. (212) 805-0300. uh

Andrews & Kurth LLP
1801 Page Miil Rd
Suite 210

Alto, CA 94304
Attention:Liberty Quan

JOBDATE ... SCOTT BLAIR V ALSTOM, ETAL... Ds

“CASENO. | 16CVO3391. -

652017 Original

Invoice ae

INVOICE NO.: 0484741-IN
: INVOICE DATE: 06/23/17

“CUSTOMER NO.; 1026115
‘WORK ORDER NO.: 180062

“SALESPERSON: CSIW  ) ‘

*PAYMENT IS DUE UPON RECEIPT*

60,00 Pagesat $1.94 + 116.40 ~

 

 

 

“WE ACCEPT VISA, MASTERCARD, AMERICAN EXPRESS AND DISCOVER

- -.. ” Net Invoice: 116,40
_” J. Less Discount: 0.00
so. ot 4 Freight: 0.00

.. 0 Sales Tax: 9.00...
Invoice Total: é ce :

' PLEASE MAKE CHECK PAVABLE TO SOUTHERN DISTRICT REPORTERS PC

os Less Deposit: 116.40
* Invoice Balanca: ©. | Y 0.00 °
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 43 of 68

Exhibit E
§2240

_ Case 1:16-cv-03391-PAE Document.134.

Veritext Corp
New York Region

380 Old Country Rd., Suite 300

Mineola NY 11501

Tel. (616) 608-2400 Fax. (516) 608-2450
Fed. Tax ID: XX-XXXXXXX

Ole L em

 

_ Filed.10/05/20....Page 44 of 68.

VERITEXT.

LEGAL SOLUTIONS

 

 

Bil To: Zaed M. Billah, Esq. _ Invoice #: NY3175500
t Broadway LLP by Weta pad i4 | Invoice Date: 42/6/2017
fn ; }
New York, NY, 10004 _ 4 1 Balance Due: $2,269.75
- Zeaed Ay Mek NV

Case: Kawasaki Rail Car, Inc. v. Scott Blalr eee '

Job tt: 2761960 | Job Date: 11/28/2017 | Delivery; Normal l cdto? 4 Bi 2SGp19-

Billing Atty: Zaed M, Billah, Esq. - I, | , < iS aS

Location: Andrews Kurth LLP

One Broadway | Battery Park - 10th Floor } New York, NY
10004

Sched Atty: Darius Keyhani, Esq. | Meredith & Keyhani, PLLC

Tolee b Pill DIKES

 

ee S 3.80

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Transcript Services m $786.45

Lowell Malo , (00117) | Exhibit Management 7) S ont a $141.00
Realtime Services AM / $344.25

2ebel) Frowhorat gaze
eee Transcript Services a - $363.30
Lowoll Malo , (01036) Exhibit Management a) lo Y C OF $143.25
Realtime Services $139.50

Zb4RoS Rough Draft = $93.00
Delivery and Handling A i \- <o- Yo ? ig SAS ———_L 2 $29.50

Notes: "Dts GY coy $2,269.75
$0.00

$0.00

$0.00

$2,269.75

 

TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% p

 

please consult hitpv/www, veritext.com/services/all-services/serices-Information

including reasonable attorney's fees. Contact us to correal payment errors. No adjustments will be made after 98 days, Far more Information on charges related to our services

er month. Accounts unpald after 90 days agree to pay aif callectlon costs,

 

 

To pay online, go to
www.veritext.com

Veritext accepts all major credit cards
(American Express, Mastercard, Visa, Discover)

me fe
eof LLe a . b
age * Po &
ad re wht aa }
& pot #it
cinseeaseeaes . £ a ia we
age Ae
oy i“ a ( 5
Invoice #: NY3175500
Piease remit payment fo:
Veritext Job #: 2761960
_P.O. Box 71303 invoice Date: 42/6/2017
Chicago IL 60694-1303 Balance: $2,269.75

MME TS oe RE

 

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 45 of 68

Exhibit F
Yetta oo VERITEXT

330 Old Country Rd., Suite 300 LEGAL SOLUTIONS

Mineola NY 11501
Tel. (516) 608-2400 Fax. (516) 608-2450
Fed. Tax ID; XX-XXXXXXX

 

 

Bill Fo: Armin Ghiam Esq. Invoice #: NY3272781
Andrews Kurth, LLP Invoice Date: 3/13/2018
1 Broadway
New York, NY, 10004 Balance Due: $2,430.37
Case! Kawasaki Rail Car, Inc, v. Scott Blair
Job #: 2826366 | Job Date: 2/28/2018 | Delivery: Normal

Billing Atty: Armin Ghiam Esq.
Lecation: Meredith & Keyhanl

205 Main Street ] East Aurora, NY 14052
Sched Atty: | Andrews Kurth, LLP

 

 

 

 

 

 

 

 

 

 

 

Transcript Services $1,138.80

Professional Attendance $170.00

Exhibit Management $270.35

Joseph B, Zicherman Realtime Services $444.00
Rough Draft $294.00

Expenses $64.20

Deflvery and Handling $52.02

Notes: Mileage Billed at Cost $2,430.37
$0.00

$0.00

$0.00

$2,430.37

 

 

TERMS: Payable upon racelpt, Accounts 30 days past due will bear a finance charge of 1.6% per month, Accounts unpaid after 90 days agree to pay all collectlon costs,
including reasonable altorney's fees. Contact us to cerrect payment errors. No adjustmants WIE be made after 90 days. For mora Information an charges related to our services
please consult hitpuAvwew, veriiext.com/services/al-servicas/services-Information

 

 

 

Invoice #: NY3272781
Please remit payment to:

To pay ontine, go fo Veritext Job #: 2826365
www.veritext.com P.O, Box 71303 Invoice Date: 3/13/2018
Verltext accepts all major credit cards Chicago IL 60694-1303 Balance: $2,430.37

(American Express, Mastercard, Visa, Discover)

BR,

 

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 47 of 68

Exhibit G
52240

Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 - 48 : 68

[tee aa lo 4 CG vO

geet I a ears

Veritext Corp

New York Region VE ERITEXT
330 Cld Country Rd., Suite 300

Mineola NY 11501 LEGAL SOLUTIONS

Tel. (516) 608-2400 Fax, (516) 608-2450
Fed. Tax ID: XX-XXXXXXX

 

 

Bill To: = Zaed M. Billah Esq. a Involce #: NY3318560
Andrews Kurth, LLP Invoice Date: 4123/2018
1 Broadway
New York, NY, 10004 Balance Due: $41,294.12
Case: Kawasaki Rail Car, Ine. v. Scott Blair ie
Job #: 2876230 | Job Date: 4/13/2018 | Delivery: Expedited.

  

Billing Atty: Zaed M. Billah Esq.
Location: Meredith & Keyhani

205 Main Street | East Aurora, NY 14052
Sched Atty: Zaed M. Billah Esq. | Andrews Kurth, LLP

  
 

yak

 

 

 

 
    

 

Transcript Services

 

4 pe Herd

 

 

 

 

 

 

 

 

 

 

 

 

 

TERMS: Payable upon recelpt, Accounts 30 days past due will bear a iinance charge of 7 £% per monti, Accounts unpaid after a0 days agree jo pay al callacilon costs,
Including reasonable attomey’s fees. Contact us fo correct payment errors. No adjustments wil be made after 90 days, For more Information on charges related fo our services

 

please consult hitp:swww,varitext com/services/all-strvices/sarvices-Information

Transcript - Ex edi ted Fee fap 262.88
pa a jd, Che] (tn =e
Professional Attendance « $85.00

Exhibit Management . i ara $165.75

Joseph 8. Zicherman SO ee
Realtime Services of "a ( ( tim abo $139.50

} —_ per een

Rough Draft e é - $93.00

Expenses ; $64.20

Delivery and Handling . $52.19

Notes: $1,291.12
. $0.00
$0.00

$0.00

$1,291.12

 

 

Invoice #: NY3318560
To pay online, go to Veritext Job # 2876230
www. veritext.com , P.O. Box 74303 invoice Date: 4/23/2018

Piease remit payment to:

Chicago IL 60694-1303

Verltext accepts all major credit cards

{American Express, Mastercard, Visa, Discover} Balance: $1,201.12

 

  

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 49 of 68

Exhibit H
Case 1:16-cv-03391-PAE

aa eS

jWepE TSE SS AL

FORO, THRUST.

He

Document 134

 

 
 

5,099,023 |

 

7 SUR DSROCROCHMURLES.

ft0eH

 

 

 

  

 

 

  

 

 

 

Filed 10/05/20 Page 50 of 68

 

 

 

 

 

 

 

xbsteetupictt, 7A1Bae
PERSE FRONTEO ICEL Be EE UELELIES

2 ERONTEO!
7S py
HatSHFRONTEO

(HEL : HRENSEEEUBIC)

= 108-0075

SORae Ra 2-12-23
RARER? F

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HSE 2017/08/31 TEL: 03-5463-7577 FAX: 03-5463-7578
GOAT | SRURUPETT GRIER B2034028 FeTe: Hatt 1938
IE: “| deStEEFRONTEO = JURTH — ByDODTA
| 20176AR
Le 151704014
‘MSAeS. | 005-009-2017-0431
AVON VO
FRE
F-SAFOEA
2017/06/30 | 7 —-4RAF AV 1,569,050
FOgsoray
BER
2017/06/30 | B¥axX> hay > 1,366,120
2017/06/30 | B¥Ix>bLEA— 1,571,500
2017/06/29 | Zatth 97,500
pe Et. 4,604,170
368,333
SEA | BPTAB 0 BR a
2017/06/16 | xR 93,068 | HEB D7K—J)2448
2017/06/22 | iXP 33,452 | IRENA Dah —ILOT
426,520

 

Ss

 

 

 

 

 
Case 1:16-cv-03391-PAE

Invoice

To: Kawasaki Heavy

Industries, Ltd.

Your inveice is as foliows.

Document 134 Filed 10/05/20 Page 51 of 68

Unit: Yen

 

 

 

5,099,023

 

7 Bank wansier fees are to be covered by the ¢|

 

lent.

 

 

_ Date of Issue

  

 

 

 

‘Invoice number.

 

* On July 1, UBIC KK changed its company
name te "FRONTEO KK"

[Signatory Seal}
FRONTEO KK
(Former company name: UBIC KK)

ZIP: 108-0075
Meisan Takahama Building 7F
2-42-23 Konan, Minato-ku, Tokyo-te

TEL: 03-5463-7577 FAX: 03-5463-7578
Issuer: TFomomi Masui

 

Payment due date

August 3

1, 2017

 

Bank account

MUFG Bank, LTD., Shinagawa-Ekimae Brunch, Saving account:2034628

 

Account name

FRONTEO Inc.

Katakana notation: ka) furanteo

 

 

 

: dune 2017

 

 

so) 81704014

 

 

 

Quote number

005-009-2017-0431

 

 

 

 

“Work complation date |.

oP Price |

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

Consulting
Data safety
Data processing
June 30, 2017 Data hosting 1,569,050)
Production
Transiation
June 30, 2017 Bocument scanning 4,966,120 $12,510.26 - See Mortazavi Decl. para, 8(b)
dune 30, 2017 Pocument review 1,574,500
dune 29, 2017 97,500
4,604,170
Consumption tax 368,333
Effective date Expense item Amount Remarks
June 18, 2017 | Freight 93,068 | Paper material, 24 cardboard boxes
June 22,2017 | Freight 33,452 | Paper material, 8 cardboard boxes
426,520

 

 

 

Notes

 

 

 

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 52 of 68

., Patent Translations Inc.

1001 Fourth Ave., Suite 3200 mail@PatentTranslations.com
Seaitie, WA 98154, U.S.A. www.PatentTranslations.com
Fax: 206-382-9648 Phone: 206-684-9312

VERIFICATION AND CERTIFICATION OF TRANSLATION

Document translated: Invoice (June 2017_S1704014) Kawasaki Heavy
Industries, Ltd.

This is to certify that the document mentioned above was transtated into
English by Patent Translations Inc., and represents an accurate and faithful
rendition of the original text to the best of my knowledge and belief.

 

Martin Cross
President, Patent Translations Inc.
12/6/2019
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 53 of 68

Exhibit I
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 54 of 68

 

 

 

 

 

 

 

  

 

  
 

 

 

 

 
  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= ee EE
sa <{> SE
nA-N eS
xibitetupictt. “AIBA
PEERS et PRONTEO ICH MEE BUELELE.
Hays TRS ‘aps ee.
Wz PEE
| = = FRONTEO
FROMO. CHDRPLEWEY. “4S poy gy
ateesp4 #ARAELFRONTEO pies
. (IRE + PREEEEEEUBIC) :
BR 10,503,564 108-0075
+ PAFRASRROT A CHM, mS 2-12-23
_ WARETSRICIL 7 F
RSA 2017/09/30 TEL: 03-5463-7577 FAX: 03-5463-7578
AFA SSHORUFHRGT UIBRAYSS 2232034628 Fe: Heep 1838
ERERGEEFRONTEO = UNF Waa
=| 2017487 A
151704014
<4 005-009-2017-0538
i {peey a ae S ot an “pg es: Sens CLES wo LATS ag Das a 3 Puente Bees {ize ee
LOLS Hf ea
2OL7/O7/2L | F-—ORS 168,500
F-aFOUA
2OL7V/O7/31 | FARA TVS 4,663,600
2017/07/29 | FOS9Da> 176,547
BIER
2017/67/26 | Bu xy KAP 2,101,759
2017/07/19 | R-bax>bhLEa— 4,830,000
2017/07/30 | Zenit 615,000
Be 9,555,406
764,432
Ber 183,726 | KBHREHA
183,726

 

 

 

 

 

as

 

 

 

 

 
 

Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 55 of 68

RAL

{2 ER Case ttS$1704014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aft FE set tay
20174678 108 HAH ¥ 120,520 Neva
2017467 A 208 Bo ¥410 FRONTEO= sat
2017467 208 eH ¥14,990 mip AE
2017287 A 208 wee ¥4,400 PPLE S ARF IL
2017467 A218 Boy ¥760 SEO RE
2017477218 ee ¥15,190 RS Bll
2017467 ARAB BR ¥410 fa) l[>FRONTEO

2017567 F208, 218 SE ¥5,600 263}
2017467258 me Be ¥3,183 Fedex
2017367 268 JBIAR ¥12,263 Fedax

Total ¥183,726

 

 

 

 

I/t

 
Case 1:16-cv-03391-PAE

Invoice

To: Kawasaki Heavy Industries, Ltd.

Your invoice is as follows.

Unit: Yen

 

 
 

10,503,564

 

 

“¥ Bank transfer fees are to be covered by the Clicnt.

Document 134 Filed 10/05/20 Page 56 of 68

 

 

 

 

 

 

 

* On duly #, UBIC KK changed its company
name fo "FRONTEO KK"

[Signatory Seal}
FRONTEO KK
(Former company name; UBIC KK)

ZIP; 108-0075
Meisan Takahama Building 7F
2-12.23 Konan, Minato-ku, Tokyo-to

TEL: 03-5463-7677 FAX: 03-5463-7578

 

Payment due date

September 30, 2017

 

 

 

 

Issuer: Fomomi Masui

 

 

 

Bank account MUFG Bank, LTO., Shinagawa-Ekimae Brunch, Savings account: 2034628
Account name FRONTEO Inc. Katakana notation: ka} furonteo
July 2017
| $1704014

 

Quote number

 

 

005-009-201 7-0538

 

 

 

 

+ sBartiqulars 2

  

Pris

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Work completion date |
Consulting
duly 21, 2017 Data safety 168,500
Data processing 4
July 31, 2047 Data hosting 1,663,600
duly 29, 2017 Production 176,547] $1,646.73 - See Mortazavi Decl. para. 8{a)
/ Translation
duly 26, 2017 Decument scanning 2,101,759] $18,563.50 - See Mortazavi Dect. para. 8(b)
duly 19, 2047 Document review 4,830,000
July 30, 2047 Other 615,000
uitotal 9,555,406
764,432!
Effective date , Expense item Amount ~ ‘Remarks | :
Actual costs 183,726 | *Seae attachment
183,726

 

Notes

 

 

 

 
Case 1:16-cv-03391-PAE Document 134

* Attachment

Expense breakdown: Case# 51704014

Filed 10/05/20 Page 57 of 68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date For Amount Notes
duly #0, 2017 Freight ¥426,520 Binder
July 20, 2047 Taxi ¥410 FRONTEO — Shinagawa
July 20, 2047 Train ¥14,990 Shinagawa — Hyogo
July 20, 2017 Accommodation fee ¥4,400 Kobe Luminous Hotel
July 21, 2017 Taxi ¥760 Client — Hyogo
July 21, 2017 Train ¥75,190 Hyoge — Shinagawa
July 21, 2017 Taxi ¥410 Shinagawa — FRONTED
July 20 and 21, 2017 Daily allowance ¥5,600 For 2 days
July 25, 2017 Freight ¥3,183 FedEx
July 26, 2017 Freight ¥12,263 FedEx
Total ¥183,726

 
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 58 of 68

sy Patent Translations Inc.

1001 Fourth Ave., Suite $200 maii@PaientTransiations.com
Seattle, WA 98154,U.5.A, www.PatentTransiations.com
Fax: 206-382-9648 Phone: 206-684-9312

VERIFICATION AND CERTIFICATION OF TRANSLATION

Document translated: Invoice (July 2017_S1704014) Kawasaki Heavy
Industries, Ltd.

This is to certify that the document mentioned above was translated into
English by Patent Translations Inc., and represents an accurate and faithful
rendition of the original text to the best of my knowledge and belief.

 

Martin Cross
President, Patent Translations Inc.

42/6/2019
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 59 of 68

Exhibit L
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 60 of 68

FIFW MSGA:
Document sexeenshot_1575935817022. gif upload compl

 
  

0> to view. MSGA<GO
Currency Rates Matrix.

     
 
 

 

 

Basket | © Last Price [Rate [Spot : “ Date [07/06/17 [8
Source © % Change | @ Outrights © Points Heat Map

 

 

 

 

 

 

 

 
 

    
  

   

 

 

 

 

 

 

a ¢ 35 6 il A ae SS

EUR) JPY) GBP! CHF, CAD) «AUD! ~=-NZD!~—sHKD!~—sNOK' SEK
SEK | 8.4423 9.6434 .07456 10.950 8.7900 6.5052 6.4046 6.1421 1.0809 1.0109
NOK | 8.35%3 9.5394 .07376 10,832 8,6953 6.4351 6.3356 6.0759 1.0692 98922
HKD F.81Gi5 8.9217 .06898 10.131 8.1322 6.0184 5.9253 5.6825 93525 .92516
NZD 1.3745 1.5700 .01214 1.7828 1.4311 1.0591 1.0427 17598 .16458 .16281
AUD 1.3182 1.5057 .01164 1.7098 1.3725 1.0157 95902 .16877 .15784 .15614
CAD 1.2978 1.4824 .01146 1.6833 1.3512 98453 94419 .16616 .15540 15372
CHF | .96045 1.0971 .00848 1.2458 74007 .72862 .69876 .12297 .11501 .11377
GBP | .77096 .88064 .00681 80271 .59406 58487 .56090 .09871 .09232 .09132
JPY | 11RH2 129,33 146.86 117.88 87.243 985.894 82.374 14.496 13.557 13.411
EUR | .875%45 - 90773 1.1355 .91151 .67458 .66415 .63693 .11209 .10483 .10370
USD 1.1423 .00883 1.2971 1,0412 .77055 .75863: .72754 .12803 .11974 .11845

 

     
 

 

    
 

% Change on Blay. Rang os
Below -2.5%. -0.5% to -2.5% -0,05% to -0... -0,05% to 0,0.. 0.05% tor4).5% 0.5% to 2.5%
Rates are frons Composite where Bloomberg BGN is not available.
SN 541468 EST GMT-Sh OG GB19-3073-0 G9-Dec—Z019 16:57:13

  

Above 2.5%

 

 

 

fustralia 61 2 O77eF 8600 Brazil 5511 2395 9000 Europe 44 20 7330 7500 Germany, 49 69 9204 1210 Hong Kong 852 2977 6600
Japan 61 3 4565 as0aD Singapore 65 6212 1000 u.s. t al2 318 2000 Copyright 2019 Bloombarg Finance L.P.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 61 of 68

  

 

iew. MSGA<G Q
‘Rates: Matrix:

  

 

 

PO Last Price
© % Change | @ Outrights @ Poinss

 
 

 

 

 

Source

‘(Rate [Spot Le

“Date (08/10/17 [a
Heat Map

 

 

 

 

 

 

 

 

 

NZD | 1.3746 1.6182 .01259 1.7837 1.4280 1.0786 1,0825
AUD 1.2898 1.4948 .01163 1.6478 1.3192 .99640

 

 

CAD | 1.2744 1.5002 .01167 1.6537 1.3239 1.0036
CHE | .96@57 1.1331 .00881 1.2491 75532 .75805
GBP) .77062 .90719 .00706 80059 .60470 .60689
JPY | 109.20 128.56 141.71 113.45 85.692 86,007.
EUR 84947 (00778 1.1023 .88250 .66657 .66898

 

 

1,0389 .78469 ./8753

 
  

 

Rates are from Composite where Bloomberg BGN is not available.

ee eke oe: | | AS
SD, EUR! JPY! GBP “aol AUDI NZDT HKD NOK[ SEK
SEK | 8.1852 9.5768 .07450 10.557 8.4515 6.3836 6.4067 5.9184 1,0406 1.0232
NOK | 7.9508 9.3597 .07281 10.317 8.2600 6.2389 6.2615 5.7842 1.0170 97733
HKD | 7.8176 9.2030 .07159 10.145 8.1216 6.1344 6.1566 5.6873 98325  ,96096

"Below -2.5% -0.5% to -2,5% -0.05% to -0... -0,05% to 0,0., 0.05% tir 0.5% 0.5% to 2.5% Above 25%

  

17583 .17288 16897
92378 16243 .15971 .15609
92712 .16301 .16028 .15665
70027 .12313 .12107 = .11832
56063 .09858 .09692 09473
79.446 13.969 13.735 13.424
61799 .10866 .10684 10442
72750 12792 .12577 = 12292

   

 

 

Qustralia 61 2 94?%7? 6600 Brazil 5511 2395 9000 Furope 4 20 7330 7500 Gerimarvas
Japan 61 3 4565 avoo Singapore 65 6212 1000 .S. 1 212 310 2000

SN 541468 EST GMTY-S:00 Gel9-3073-0 O9-Dec-2019 18:56:32

49 69 9204 1210 Hong Keng 652 2977 6000
Conuright 2019 Bloomberg Finance L.P.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 62 of 68

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SCOTT BLAIR,

Plaintiff,
Vv.
C.A. No. 1:16-cv-03391-PAE-JLC
ALSTOM TRANSPORTATION, INC. and
KAWASAKI RAIL CAR, INC.,

 

Defendants.

 

DEFENDANT KAWASAKI RAIL CAR, INC.’S
NOTICE OF APPLICATION FOR COSTS AGAINST PLAINTIFF

PLEASE TAKE NOTICE that, upon Defendant’s Bill of Costs, the Declaration of
Sheila Mortazavi dated September 8, 2020, and the exhibits annexed thereto, and all other
pleadings and proceedings herein, Defendant will move this Court before the Orders and
Judgment Clerk, at the United States Courthouse for the Southern District of New York, located
at 500 Pearl Street, Room 250, New York, NY 10007 on September 25, 2020 at 11:30 A.M. or,
as soon thereafter as counsel may be heard, at a time and date to be determined as convenient for
the Court, for an order pursuant to Rule 54 of the Federal Rules of Civil Procedure, Local Civil

Rule 54.1, and 28 U.S.C. § 1920, granting fees and costs sought by Defendant and granting such

other relief that this Court deems proper.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 63 of 68

Dated: September 9, 2020

Respectfully submitted,

!sf Armin. Ghiam

Sheila Mortazavi

Zaed M. Billah

Armin Ghiam

HUNTON ANDREWS KURTH LLP
200 Park Avenue

New York, NY 10166
Telephone: (212) 309-1000
Facsimile: (212) 309-1100
Attorneys for Defendant
Kawasaki Rail Car Inc.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 64 of 68

CERTIFICATE OF SERVICE
I hereby certify that on September 9, 2020, I caused the foregoing document to be
electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all attorneys of record.

/s/ Armin Ghiam
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 65 of 68

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

SCOTT BLAIR,

Plaintiff,

v. Case No. 1:16-cv-03391-PAE

ALSTOM TRANSPORTATION, INC.
AND KAWASAKI RAIL CAR, INC.,

Defendants.

 

 

PLAINTIFE’S OBJECTIONS TO DEFENDANT KAWASAKI RAIL CAR, INC,’S BILL
OF COSTS

Defendant Kawasaki Railcar, Inc. (“Defendant”) seeks to recover $15,625.56 in costs from
Plaintiff Scott Blair (“Plaintiff”) following entry of judgment in this case (Dkt. #131). Plaintiff
objects to Defendant’s requests to the extent they impermissibly include costs for deposition
transcripts from inter partes review proceedings before the Patent Trial and Appeal Board.
Accordingly, Plaintiff respectfully requests that the Court deny Defendant’s request for $2353.85,
the cost of these transcripts (Dkt. #132, at 3-4).

This Court and others have held that costs from IPR proceedings are not taxable by the
Clerk. See, e.g., Hockeyline, Inc. v. STATS LLC, No. 13-CV-1446, 2017 WL 1743022, at *8-9
(S.D.N.Y. Apr. 27, 2017); Credit Acceptance Corp. v. Westlake Servs., LLC, No. CV 13-01523
SJO, 2016 U.S. Dist. LEXIS 181618, at *11 (C.D. Cal. Jan. 5, 2016); Clearlamp, LLC v. LKQ
Corp., No. 12 Civ. 2533, 2016 WL 7013478, at *1 (N.D, IIL Nov. 30, 2016), In Hockeyline, this

Court denied the prevailing party’s request for costs incurred in connection with the IPR review.

 

| Defendant seeks $786.45 for the deposition transcript of Lowell Malo, and $1138.80 and $428.60
for deposition transcripts of Joseph Zicherman (Dkt. #132, at 3-4).
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 66 of 68

2017 WL 1743022, at *8-9. In holding that fees paid in connection with IPRs are not taxable, the
Court rejected the prevailing party’s assertion that the litigation had “shifted” to the PTAB and the
IPR was a “substitute for the district court proceeding.” Jd. at *8. As the Court explained:

The Court disagrees that the litigation “shifted” to PTAB; PTAB merely determined

the validity of Hockeyline’s patent, and this Court remained the adjudicator of the

infringement suit. Moreover, “absent explicit statutory or contractual authorization

for the taxation of the [litigant’s expenses] as costs, federal courts are bound by the

limitations set out in [28 U.S.C. § 1920].” Crawford Fitting Co. v. J. T. Gibbons,

Ine., 482 U.S. 437, 445 (1987).

Id. Local Rule Civil Rule 54.1(c) further limits costs for depositions to those “used or received
in evidence at the trial” or “used by the Court in ruling ona motion for summary judgment or
other dispositive substantive motion.” Ramos v. City of N.Y., No. 15 CIV. 6085, 2019 WL
3254964, at *2 (S.D.N.Y. July 21, 2019) (emphasis added).

Defendant’s request to recover $2353.85 for the cost of deposition transcripts used solely
in the IPR proceedings is improper. These transcripts were never used in any proceeding in this
Court, nor were they used by the Court in any ruling on any motion. See id. The deposition
transcripts all relate specifically to the IPR proceedings and are, ¢.g., directed to standards (the
“broadest reasonable interpretation” standard for claim construction and invalidation by a
preponderance of the evidence) unique to the IPR context and inapplicable to the district court
litigation. Further, as in Hockeyline, the litigation never “shifted” to the PTAB nor was the IPR a
“substitute for the district court proceeding”; rather, the “PTAB merely determined the validity of
[Plaintiffs] patent, and this Court remained the adjudicator of the infringement suit.” 2017 WL
1743022, at *8. Defendant’s assertion that the transcripts were “necessarily obtained for use in
this case pursuant to 28 U.S.C. § 1920(2)” is without merit.

For these reasons, Plaintiff asks that the Court deny Defendant’s request for $2353.85

relating to the IPR proceedings.
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 67 of 68

Dated: September 18, 2020

Respectfully submitted,

s/ Dariush Keyhani
Dariush Keyhani

Keyhani LLC

1050 30th Street NW
Washington, DC 20007
Telephone: (202) 748-8950
Fax: (202) 318-8958
dkeyhani@keyhanilic.com
Attorneys for Plaintiff
Case 1:16-cv-03391-PAE Document 134 Filed 10/05/20 Page 68 of 68

CERTIFICATE OF SERVICE
[hereby certify that Plaintiff's Objections to Defendant Kawasaki Rail Car, Inc.’s Bill of
Costs was electronically filed on this September 18, 2020, Notice of this filing will be sent to all
parties and counsel of record by operation of the Court’s electronic filing system and the parties

may access this filing through the Court's system.

/s/Anya Engel
Anya Engel
